DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 1/26/21.
Claims 21-42 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 12/18/20, 10/22/19 and 4/13/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments

Applicant's arguments filed 1/26/21 with respect to claims 21-42 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 1/26/21 with respect to claims 21-42 has been considered but are not persuasive.

	Applicant argued in page 10 that Deshpande fails to disclose or suggest wherein metadata comprises information representing a type of a guard band in the guard bands, wherein the metadata further includes quality ranking information for the region including quality type information for representing a quality type of the region.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-26, 32, 35-36 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200221104 A1), in view of Hannuksela (U.S. Pub. No. 20200260063 A1), further in view of Skupin (U.S. Pub. No. 20200137136 A1).

Regarding to claim 21, 35 and 41-42:

41. Deshpande teach a 360-degree video transmission apparatus, the apparatus comprising: an acquirer configured to acquire 360-degree video data captured by at least one camera; (Deshpande [0020] VR applications may be enabled by
omnidirectional video, which is also referred to as 360 degree spherical video of 360 degree video. Omnidirectional video is typically captured by multiple cameras that cover
up to 360 degrees of a scene)
a processor (Deshpande [0201] FIG. 8) configured to generate a picture (Deshpande [0063] a projected picture may be a equirectangular projected picture. Similarly, the techniques described herein can apply to topseam or bottomseam which may refer to the region on a projected picture on the top edge and the bottom edge (or side) of the projected picture) by projecting and region-wise packing the 360-degree video data, (Deshpande [0063] FIG. 5, determining a projection picture (or frame); and obtaining a packed picture from a projection picture (e.g., by applying regionwise packing) … It should be noted that as used here the term backseam may refer to the region on a projected picture on the left edge and the right edge (or side) of the projected picture) and generate metadata for the 360-degree video data; (Deshpande [0065] a file format that generally supports the following types of metadata: (1) metadata specifying the projection format of the projected frame; (2) metadata specifying the area of the spherical surface covered by the projected frame; (3) metadata specifying the orientation of the projection structure corresponding to the projected frame in a global coordinate system; (4) metadata specifying region-wise packing information; and (5) metadata specifying optional region-wise quality ranking) 
an encoder configured to encode the picture; (Deshpande FIG. 1 [0155] FIG. 1 is a block diagram illustrating an example of a system that may be configured to code (i.e., encode and/or decode) video data according to one or more techniques of this disclosure) and a transmitter configured to transmit the picture (Deshpande [0016] FIG. 7 is a conceptual drawing illustrating an example of components that may be included in an implementation of a system that may be configured to transmit coded video data) and the metadata, (Deshpande [0003] compliant bitstreams and associated metadata may be transmitted from a source to a receiver device (e.g., a digital television or a smart phone) according to a transmission standard)
wherein the picture comprises a plurality of guard bands for a region for the picture, (Deshpande Fig. 6B [0114] num_regions specifies the number of packed regions. left_gb_width[i] specifies the width of the guard band on the left side of the i-th region in units of two luma samples. right_gb_width[i] specifies the width of the guard band on the right side of the i-th region in units of two luma samples. top_gb_height[i] specifies the height of the guard band above the i-th region in units of two luma samples. bottom_gb_height[i] specifies the height of the guard band below the i-th region in units of two luma samples. When guard_band_flag[i] is equal to 1, left_gb_width[i], right_gb_width[i], top_gb_height[i], or bottom_gb_height[i] shall be
greater than 0)
wherein the metadata further includes quality ranking information for the region (Deshpande [0065] metadata specifying optional region-wise quality ranking) including quality type information for representing a quality type of the region, and (Deshpande [0117] gb_type[i] equal to 2 specifies that the content of the guard bands 

Deshpande do not explicitly teach wherein metadata comprises information representing a type of a guard band in the guard bands, and the quality type information represents a factor for differences in a quality of regions in the picture.

However Hannuksela teach wherein metadata comprises information representing a type of a guard band in the guard bands, and (Hannuksela [0405] metadata is included in a track or sample entry level to indicate the characteristics of the sub-picture or tile track containing the metadata. The metadata may comprise one or more of the following: the dimensions of the packed region, the dimensions and the position of the projected region within a projected picture, the transform type applied in packing (if any), and the associated guard bands. Hannuksela [0429] gb_type[i] specifies the type of the guard bands for the i-th packed region. gb_type[i] equal to 0 specifies that the content of the guard bands in relation to the content of the packed regions is unspecified. gb_type[i] equal to 1 specifies that the content of the guard bands suffices for interpolation of sub-pixel values within the packed region and less than one pixel outside of the boundary of the packed region. gb_type equal to 1 can be used when the 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela in video/camera technology. One would be motivated to do so, to incorporate metadata comprises information representing a type of a guard band in the guard bands. This functionality will improve quality.

The combination of Deshpande and Hannuksela do not explicitly teach the quality type information represents a factor for differences in a quality of regions in the picture.

However Skupin teach the quality type information represents a factor for differences in a quality of regions in the picture. (Skupin [0021] a further aspect the present application is concerned with is related to omnidirectional video and its handling in case of a video quality varying across the scene. The quality of the omnidirectional video can vary from region to region. In order to describe the spatial differences of the quality, Omni directional  MediA Format (OMAF) specifies signaling methods for both: ISOBMFF and DASH. In case of ISOBMFF the region-wise quality differences can be indicated by using the SphereRegionQualityRankingBox (see FIG. 5a) or 2DRegionQualityRanking Box (see FIG. 5b) in a visual sample entry. [0023] In order to signal the relative quality [quality factor] differences of different regions in DASH, OMAF 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela and Skupin in video/camera technology. One would be motivated to do so, to incorporate the quality type information represents a factor for differences in a quality of regions in the picture. This functionality will improve efficiency.

Regarding to claim 22 and 36:

36. Deshpande teach the 360-degree video data processing method of claim 35, Deshpande do not explicitly teach wherein the guard band includes 360-degree video data of a region adjacent to the target region on a spherical surface. (Deshpande [0020] the process for creating 360 degree spherical video may be generally described as stitching together input images and projecting the stitched together input images onto a three-dimensional structure (e.g., a sphere or cube), which may result in so-called projected frames)

However Hannuksela teach when a value of the information representing the type of the guard band is 4, (Hannuksela [0429] gb_type[i] specifies the type of the guard bands for the i-th packed region. gb_type[i] equal to 0 specifies that the content of the 

Regarding to claim 23-24 and 37-38:

Cancelled.

Regarding to claim 25 and 39:

25. Deshpande teach the 360-degree video data processing method of claim 21, wherein the metadata includes a flag representing whether the guard bands are guard bands having a same type. (Deshpande [0115] gb_type[i] equal to 0 specifies that the content of the guard bands in relation to the content of the packed regions is unspecified. gb_type shall not be equal to 0, when gb_not_used_for_pred_flag is equal to 0. [0116] gb_type[i] equal to 1 specifies that the content of the guard bands suffices 

Regarding to claim 26:

26. Deshpande teach the 360-degree video data processing method of claim 21, when a value of the flag is 1, the metadata includes the transform information for the guard band. (Deshpande [0114] NOTE 2: gb_type equal to 1 can be used when the boundary samples of a packed region have been copied horizontally or vertically to the guard band. [0117] gb_type[i] equal to 2 specifies that the content of the guard bands represents actual image content at quality that gradually changes from the picture quality of the packed region to that of the spherically adjacent packed region. [0118] gb_type[i] equal to 3 specifies that the content of the guard bands represents actual image content at the picture quality of the packed region. [0119] gb_type[i] values greater than 3 are reserved. When the projected picture is stereoscopic, proj_reg_width[i], proj_reg_height[i], proj_reg_top[i] and proj_reg_left[i] shall be such 

Deshpande do not explicitly teach wherein the metadata includes a flag representing whether transform information for the guard band is signaled.

However Hannuksela teach wherein the metadata includes a flag representing whether transform information for the guard band is signaled. (Hannuksela [0405] Metadata is included in a track or sample entry level to indicate the characteristics of the sub-picture or tile track containing the metadata. The metadata may comprise one or more of the following: the dimensions of the packed region, the dimensions and the position of the projected region within a projected picture, the transform type applied in packing (if any), and the associated guard bands)

Regarding to claim 32 and 40:

40. Deshpande teach the 360-degree video data processing method of claim 21, 
Deshpande do not explicitly teach wherein the metadata includes a flag representing whether 360-degree video data included in the guard band is used for generating a viewport, when value of the flag is 1, the 360-degree video data included in the guard band is used for generating the viewport.

wherein the metadata includes a flag representing whether 360-degree video data (Hannuksela [0429] gb_type[i] specifies the type of the guard bands for the i-th packed region. gb_type[i] equal to 0 specifies that the content of the guard bands in relation to the content of the packed regions is unspecified) included in the guard band is used for generating a viewport, and(Hannuksela [0363] information for guard bands associated with the packed region, such as guard band size, shape, and/or size. [0365] It is a common practice in streaming services to create multiple versions of the same content at different bitrates, thus enabling clients to adapt the streamed bitrate (e.g. to suit the prevailing network throughput) by selecting the version that is streamed. This applies also to tile-based viewport-adaptive streaming. [0219] In the case of stereoscopic 360-degree video, the input images of one time instance are stitched to generate a projected picture representing two views, one for each eye)
When a value of the flag is 1, (Hannuksela [0429] gb_type[i] specifies the type of the guard bands for the i-th packed region. gb_type[i] equal to 0 specifies that the content of the guard bands in relation to the content of the packed regions is unspecified. gb_type[i] equal to 1 specifies that the content of the guard bands suffices for interpolation of sub-pixel values within the packed region) the 360-degree video data included in the guard band is used for generating the viewport. (Hannuksela [0363] information for guard bands associated with the packed region, such as guard band size, shape, and/or size. [0365] It is a common practice in streaming services to create multiple versions of the same content at different bitrates, thus enabling clients to adapt the streamed bitrate (e.g. to suit the prevailing network 

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200221104 A1), in view of Hannuksela (U.S. Pub. No. 20200260063 A1), further in view of Skupin (U.S. Pub. No. 20200137136 A1) and Zhou (U.S. Pub. No. 20180270468 A1).

Regarding to claim 27:

27. Deshpande teach the 360-degree video data processing method of claim 21, when a value of the flag is 1, the picture includes the at least one corner guard band for the region of the picture. (Deshpande [0118] gb_type[i] equal to 3 specifies that the content of the guard bands represents actual image content at the picture quality of the packed region. [0119] gb_type[i] values greater than 3 are reserved. proj_reg_width[i], proj_reg_height[i], proj_reg_top[i] and proj_reg_left[i] are indicated in units of pixels in a projected picture with width and height equal to proj_picture_width and proj_picture_height, respectively. proj_reg_width[i] specifies the width of the i-th projected region proj_reg_width[i] shall be greater than 0.
proj_reg_height[i] specifies the height of the i-th projected region proj_reg_height[i] shall be greater than 0. proj_reg_top[i] and proj_reg_left[i] specify the top sample row and the 

Deshpande do not explicitly teach wherein the metadata includes a flag representing whether a corner guard band of the region is included in the picture, wherein the comer guard band is a guard band located in a top left, top right, bottom left or bottom right neighboring region of the region.

However Hannuksela teach wherein the metadata includes a flag representing whether a corner guard band of the region is included in the picture, (Hannuksela [0430] circ_gb_shape[i] specifies the shape of the shape of the guard band for the i-th packed region as follows. When circ_gb_shape[i] is equal to 0, 2, 3, or 4, circ_gb_shape[i] also specifies the area of the guard band. circ_gb_shape[i] equal to 0 specifies that the guard band occupies the area between the associated packed circular region and the bounding rectangle of the circle. In the example syntax for circular region-wise packing, the top-left corner of the bounding rectangle has the coordinates (packed_reg_center_x[i]—packed_reg_radius[i], packed_reg_center_y[i]—packed_reg_radius[i]), and its width and height are equal to 2*packed_reg_radius[i]+1. circ_gb_shape[i] equal to 1 specifies that the guard band occupies the area between the circle with radius (packed_reg_radius[i]+gb_radius_span[i]) in luma samples and the circle with radius packed_reg_radius[i] in luma samples.)



However Zhou teach wherein the comer guard band is a guard band located in a top left, top right, bottom left or bottom right neighboring region of the region. (Zhou [0076] FIG. 13, where a CEP picture 1302 is produced by parameter setting (α=0.5, β=0.83), there are samples around the four picture corners that do not contain active reference samples for rendering. Since the viewport rendering uses bilinear filtering or other filters of longer filter taps, the non-active corner areas can be accessed by viewport rendering if the viewing directions point to those areas. This may create artifacts in the rendered viewports since a rendered sample in those areas can be the weighted average of active and non-active reference samples. To avoid this symptom, a guard band may be inserted into the 360 degree video picture so that a viewport rendering does not need to detect whether the reference sample is an active or non-active sample during the rendering)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela, Skupin and Zhou in video/camera technology. One would be motivated to do so, to incorporate the comer guard band is a guard band located in a top left, top right, bottom left or bottom right neighboring region of the region. This functionality will improve user experience.

Regarding to claim 28:

28. Deshpande teach the 360-degree video data processing method of claim 27, wherein the metadata includes a flag representing whether the comer guard band and the guard band have a same type, and when a value of the flag is 0, (Deshpande [0115] gb_type[i] equal to 0 specifies that the content of the guard bands in relation to the content of the packed regions is unspecified. gb_type shall not be equal to 0, when gb_not_used_for_pred_flag is equal to 0. [0116] gb_type[i] equal to 1 specifies that the content of the guard bands suffices for interpolation of sub-pixel values within the packed region and less than one pixel outside of the boundary of the packed region. NOTE 2: gb_type equal to 1 can be used when the boundary samples of a packed region have been copied horizontally or vertically to the guard band. [0117] gb_type[i] equal to 2 specifies that the content of the guard bands represents actual image content at quality that gradually changes from the picture quality of the packed region to that of the spherically adjacent packed region. [0118] gb_type[i] equal to 3 specifies that the content of the guard bands represents actual image content at the picture quality of the packed region. [0119] gb_type[i] values greater than 3 are reserved)

Deshpande do not explicitly teach the metadata includes information representing a type of the comer guard band.

the metadata includes information representing a type of the comer guard band. (Zhou [0076] FIG. 13, where a CEP picture 1302 is produced by parameter setting (α=0.5, β=0.83), there are samples around the four picture corners that do not contain active reference samples for rendering. Since the viewport rendering uses bilinear filtering or other filters of longer filter taps, the non-active corner areas can be accessed by viewport rendering if the viewing directions point to those areas. This may create artifacts in the rendered viewports since a rendered sample in those areas can be the weighted average of active and non-active reference samples. To avoid this symptom, a guard band may be inserted into the 360 degree video picture so that a viewport rendering does not need to detect whether the reference sample is an active or non-active sample during the rendering)

Claims 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200221104 A1), in view of Hannuksela (U.S. Pub. No. 20200260063 A1), further in view of Skupin (U.S. Pub. No. 20200137136 A1) and Van Der_9029 (U.S. Pub. No. 20180199029 A1).

Regarding to claim 29:

29. Deshpande teach the 360-degree video data processing method of claim 21, and the guard bands. (Deshpande Fig. 6B [0114] num_regions specifies the number of packed regions. left_gb_width[i] specifies the width of the guard band on the left side of the i-th region in units of two luma samples. right_gb_width[i] specifies the width of 

Deshpande do not explicitly teach wherein the metadata includes a flag representing whether the information for extension area of the region is signaled, and wherein the extension area includes the region.

However Van Der_9029 teach wherein the metadata includes a flag (Van Der_9029 [0128] the location and size of each region is indicated by an OmniMediaTextureMappingMetadataSample box. The location (e.g., (region_top_left_x, region_top_left_y)) 1150, width (e.g., region_width) 1152, and height (e.g., region_height) 1154 of each region is indicated in FIG. 11A-FIG. 11F) representing whether the information for extension area of the region is signaled, and (Van Der_9029 [0205] FIG. 22 Extending the frame packing structure 2200 may improve the resolution at the boundaries of P1 2234, P2 2236, P3 2238, and P4 2240. The extended area is illustrated in FIG. 22 by a dashed line)
wherein the extension area includes the region. (Van Der_9029 FIG. 22) 



Regarding to claim 31:

31. Deshpande teach the 360-degree video data processing method of claim 29, Deshpande do not explicitly teach wherein when a value of the flag representing whether the information for extension area of the target region is signaled is 1, wherein the metadata includes information representing a horizontal range and a vertical range of the extension area.

However Van Der_9029 teach wherein when a value of the flag (Van Der_9029 [0128] the location and size of each region is indicated by an OmniMediaTextureMappingMetadataSample box. The location (e.g., (region_top_left_x, region_top_left_y)) 1150, width (e.g., region_width) 1152, and height (e.g., region_height) 1154 of each region is indicated in FIG. 11A-FIG. 11F) representing whether the information for extension area of the target region (Van Der_9029 is signaled is 1, (Van Der_9029 [0140] vr_mapping_type is an integer that indicates the mapping type from the spherical video to the rectangular format. A zero value indicates the equi-rectangular map. A value one indicates the cube map. A value three indicates the truncated square pyramid map, and the format is described by the TspyrVideoInfoBox)
the metadata includes information representing a horizontal range and a vertical range of the extension area. (Van Der_9029 [0151] center_pitch_offset and center_yaw_offset indicate respectively the offset values from the pitch and yaw angles of the coordinate of the point to which the center pixel of the video is rendered. center_pitch_offset+center_pitch and center_yaw_offset+center_yaw indicate respectively the center point of the current sample)

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande (U.S. Pub. No. 20200221104 A1), in view of Hannuksela (U.S. Pub. No. 20200260063 A1), further in view of Skupin (U.S. Pub. No. 20200137136 A1) and Lin (U.S. Pub. No. 20190026858 A1).

Regarding to claim 33:

33. Deshpande teach the 360-degree video data processing method of claim 21, wherein the metadata includes information representing a number of the sub-guard bands. (Deshpande [0114] num_regions specifies the number of packed regions. Value 0 is reserved. proj_picture_width and proj_picture_height specify the width and height, respectively, of the projected picture. proj_picture_width and proj_picture_height shall be greater than 0. guard_band_flag[i] equal to 0 specifies that the i-th packed region does not have a guard band)

Deshpande do not explicitly teach wherein the picture includes sub-guard bands adjacent to a specific boundary of the region.

However Lin teach wherein the picture includes sub-guard bands adjacent to a specific boundary of the region (Lin Fig. 29-30 inner guard bands are sub-guard bands)

The motivation for combining Deshpande, Hannuksela and Skupin as set forth in claim 21 is equally applicable to claim 33. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deshpande, further incorporating Hannuksela, Skupin and Lin in video/camera technology. One would be motivated to do so, to incorporate the packed picture includes sub-guard bands adjacent to a specific boundary of the target region. This functionality will improve user experience.

Regarding to claim 34:

34. Deshpande teach the 360-degree video data processing method of claim 33, 
Deshpande do not explicitly teach wherein the metadata includes information representing a length of a sub-boundary for each of the sub-guard bands, and
wherein the sub-boundary for each of the sub-guard bands is a part in which each of the sub-guard bands are adjacent among the specific boundary.

However Hannuksela teach wherein the metadata includes information representing a length of a sub-boundary for each of the sub-guard bands, and (Hannuksela [0425] proj_reg_center_x[i] and proj_reg_center_y[i] specify the center point of the projected region within the projected picture. For example, the center point may be in the center of a cube face in a projected picture of the cube map projection. proj_reg_radius[i] specifies the length of the radius in sample units of the projected picture. packed_reg_center_x[i] and packed_reg_center_y[i] specify the center point of the packed region within the packed picture. packed_reg_radius[i] specifies the length of the radius in luma sample units of the packed picture)

However Lin teach wherein the sub-boundary for each of the sub-guard bands is a part in which each of the sub-guard bands are adjacent among the specific boundary. (Lin Fig. 29-30 inner guard bands are sub-guard bands)

Allowable subject matter

Regarding to claim 30:

Claims 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482